Per Curiam,
The only question presented for our consideration on this appeal was whether the court below erred in holding that there was contributory negligence on the part of the plaintiff which prevented a recovery of damages for an injury he received while attempting to cross in front of the defendant’s car. An examination of the evidence in the case plainly shows that the plaintiff’s contributory negligence fully justified the court in entering the nonsuit and refusing to take it off. If authorities are needed to support the conclusion arrived at by the court below, it is sufficient to refer to the following cases, to wit: Buzby v. Phila. Traction Co., 126 Pa. 559; Blaney v. Electric Traction Co., 184 Pa. 524; Nugent v. Phila. Traction Co., 181 Pa. 160; Watkins v. Union Traction Co., 194 Pa. 564.
Judgment affirmed.